DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Marcus Fischer, on March 15, 2021.
The application has been amended as follows: 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Applicant has agreed to provide a detailed view of the invention with regards to element numbers 7, 8, 9, 11, 12, 13, 15, 22 and 23 in order to properly show the structural detail, which is essential for understanding the disclosed invention. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets



Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
Paragraph 0006 of the specification, line 2, “the four guide shafts have one ends” should read “the four guide shafts have one end[[s]]”
Paragraph 0008 of the specification, line 11, “to move along the plurality of second linear guide rail” should read “to move along the plurality of second linear guide rails”
Paragraph 0013 of the specification, line 5, “21- a plurality of linear guide rails” should read “21- a plurality of second linear guide rails”
Paragraph 0016 of the specification, line 2, “the four guide shafts 4 have one ends” should read “the four guide shafts 4 have one end[[s]]”
Paragraph 0018 of the specification, fourth line from bottom, “to move along the linear guide rail B 21” should read “to move along the plurality of second linear guide rails 21”
Paragraph 0005 of the specification, line 3, “large linear bearings” should read “[[large]] linear bearings”
Paragraph 0006 of the specification; lines 1, 3, 4, and 7; four instances of “large linear bearings” should read “[[large]] linear bearings”
Paragraph 0013 of the specification, line 5, “large linear bearings” should read “[[large]] linear bearings”
Paragraph 0015 of the specification, line 2, “large linear bearings” should read “[[large]] linear bearings”
Paragraph 0016 of the specification; lines 1, 3, 4, and 7; four instances of “large linear bearings” should read “[[large]] linear bearings”
Claims
Claim 1, line 5, “brackets, a plurality of second guide rail sliding seats” should read “a plurality of brackets, a plurality of second guide rail sliding seats”
Claim 1, line 20, “grinding teeth are arranged in a middle of the outer wall of the gear shaft and is configured to mesh” should read “grinding teeth are arranged in a middle of the outer wall of the gear shaft and [[is]] are configured to mesh”
Last limitation of claim 1, lines 1-2, “the brackets are connected” should read “the plurality of brackets are connected”
Last limitation of claim 1, line 5, “two of the brackets are symmetrically mounted” should read “two brackets of the plurality of brackets are symmetrically mounted”
Last limitation of claim 1, line 7, “two of the arms are respectively mounted on the brackets” should read “two of the arms are respectively mounted on the plurality of brackets”
Last limitation of claim 1, lines 8-9, “connected to a right bracket of the two brackets” should read “connected to a right bracket of the two brackets of the plurality of brackets” 
Last limitation of claim 1, line 8, “and the output shaft is connected” should read “and [[the]] an output shaft of the clamping cylinder is connected”  
Last limitation of claim 1, line 10, “the clamping cylinder drives the right bracket” should read “the clamping cylinder drives the right bracket of the two brackets of the plurality of brackets
Last limitation of claim 1, line 6, “and the two lead screw nuts respectively mesh” should read “and the two of the [[lead]] screw nuts respectively mesh”
Last limitation of claim 1, line 12, “and the two lead screw nuts” should read “and the two of the [[lead]] screw nuts”
Last limitation of claim 1, line 12, “the two brackets and the two arms” should read “the two brackets of the plurality of brackets and the two arms”
Last limitation of claim 1, last line, “of approach and separate to respectively clamp and loosen a wheel.” Should read “of approach [[and]] or separate to respectively clamp [[and]] or loosen a wheel.”
Reasons for Allowance
2. Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, Kerwin (US PGPUB 20170144480) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art ----the structural relationship of the --bearing sleeve, the pressure bearing, the spacer ring, the radial bearing, the gear shaft, the first linear guide rail, the precision stroke cylinder, the first guide rail sliding seat and the rack, which together form the rotation mechanism, as particularly claimed in combination with all other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US PGPUB 20200338756) teaches a wheel hub carrying manipulator which is similar to the invention of the instant application.
Liu et al. (US Patent 10641621) teaches an automatic wheel detecting device that has a wheel grasping mechanism which is similar to the instant application. 
Liu et al. (US Patent 10569378) teaches an automatic wheel front burr removing device which utilizes a rotation mechanism which differs from the rotation means of the instant application. 
Liu et al. (US PGPUB 20190262952) teaches a press-fitting device which utilizes a rotation mechanism which differs from the rotation means of the instant application. 
Liu et al. (US PGPUB 20190202021) teaches a rotary wheel cleaning device which utilizes a rotation mechanism which differs from the rotation means of the instant application.
Luo et al. (US PGPUB 20170189998) teaches of a rotation mechanism which differs from the rotation means of the instant application. 
Kerwin (US PGPUB 20170144480) teaches a robotic wheel gripper which is similar to the instant application. 
Deng et al. (CN 106697884) teaches an automatic overturning assembly handler which has a similar grasping structure to the instant application. 
Yan et al. (CN 105668220) teaches a hub tracking device which is similar to the instant application in that it is a wheel rotating transfer device. 
Yang et al. (CN 204675660) teaches a device for transferring wheels. 
Starz et al. (US PGPUB 20140064903) teaches a device for transferring vehicle wheels. 
Jang et al. (KR 20120092266) teaches an apparatus for gripping annular material which is similar to the claimed invention. 
Liu et al. (CN 108722718) discloses the claimed invention but is not eligible as prior art because the publication date is the same as the effective filing date of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723